Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 03 Aug 2022.
Claims 1, 3, 4, 8-12 are pending. Claims 2, 5, 6 and 7 are cancelled. Claim 1 is amended. 
Information Disclosure Statement
IDS filed 01 July 2022 has been considered.
Claim Interpretation
 Regarding limitation “conductive member,” “circuit portion,” “pull-out portion,” and “connecting portions,” it is understood in light of the Specification and the figures that the “conductive member” as a whole comprises an electrically conductive wiring, electrode, and/or circuit arrangement, wherein a “circuit portion” is understood as comprising a portion of an electrical circuit to which power is directed to; a “pull-out portion” is understood as comprising an electrically conductive lead, wiring, line or path, and the like configured to guide/lead power to the circuit portion; and “connecting portions” is understood as comprising electrically conductive vias, terminals, or connectors and the like, configured to electrically connect two portions of an electrical circuit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 8, 9, 10, 11, 12 /are rejected under 35 U.S.C. 103 as being unpatentable over Hori (JP2005277335A hereinafter referring to English Machine translation) in view of Takahashi (US 2019/0355556 A1 having effectively filed date of 06 March 2017) and Atari (JP2002231798A hereinafter referring to English Machine Translation).
Regarding independent claim 1 Hori teaches a wafer holder (wafer support member 2, Fig. 2, 3a, 3b) comprising:
a ceramic base (ceramic body 4, Fig. 2, para. [0034]) having a wafer-mounting surface (6, Fig. 2, para. [0034]) as an upper surface; 
a first conductive member (comprising a left one of a pair of electrodes 8 and one connecting member 20 including plurality of conductive plate-like bodies 18 and plurality of conductive columnar bodies 16, Fig. 2, 3, para. [0041]) embedded in the ceramic base, the conductive member including: 
a first circuit portion (comprising one of a pair of electrodes 8, for example left electrode 8 shown in Fig. 2, para. [0034]) provided parallel to the wafer-mounting surface (6, Fig. 2), 
a first pull-out portion (comprising plurality of conductive plate-like bodies 18 corresponding with the left one of electrode 8, Fig. 2; Fig. 3a) provided parallel to the wafer-mounting surface (6, Fig. 2) and spaced from the first circuit portion (comprising left one of pair of electrodes 8, Fig. 2) in a direction opposite to a direction toward the wafer-mounting surface (6, Fig. 2), and
a first plurality of connecting portions (comprising conductive columnar bodies 16 corresponding with the left one of electrode 8, Fig. 2; 16, Fig. 3a and 3b) configured to electrically connect the first circuit portion (comprising the left one of pair of electrodes 8, Fig. 2) and the first pull-out portion (comprising 18 corresponding with the left one of electrode 8, Fig. 2; 18, Fig. 3a) to each other (para. [0041]); 
a second conductive member (comprising a right one of a pair of electrodes 8 and one connecting member 20 including plurality of conductive plate-like bodies 18 and plurality of conductive columnar bodies 16, Fig. 2, 3, para. [0041])) embedded in the ceramic base (ceramic body 4, Fig. 2, the second conductive member including 
at least one second circuit portion (comprising a right one of a pair of electrodes 8, Fig. 2, para. [0034]) provided parallel to the wafer-mounting surface (6, Fig. 2), 
at least one second pull-out portion (comprising plurality of plate-like bodies 18 corresponding with the right one of electrode 8, Fig. 2; 18, Fig. 3a) provided parallel to the wafer-mounting surface (6, Fig. 2) and spaced from the at least one second circuit portion (comprising right one of a pair of electrodes 8, Fig. 2) in the direction opposite to the direction toward the wafer-mounting surface (6, Fig. 2), and
a second plurality of connecting portions (comprising conductive columnar bodies 16 corresponding with the right one of pair of electrodes 8, Fig. 2; 16, Fig. 3a) configured to electrically connect the at least one second circuit portion (comprising right one of 8, Fig. 2) and the at least one second pull-out portion (comprising 18 corresponding with the right one of electrode 8, Fig. 2; 18, Fig. 3a) to each other (para. [0041]); (note: Fig. 3a is disclosed in para. [0041] as an enlarged view of a power feeding structure shown in Fig. 2. Fig. 2 shows that there are a pair of electrodes 8 with separate power feeding structures. Therefore, one of ordinary skill in the art would understand that Hori teaches both first and second conductive members.).
an electrode terminal portion (comprising power feeding terminal 10, Fig. 2 and 3a) connected to the first pull-out portion (comprising 18 corresponding with left one of pair of electrodes 8, Fig. 2; 18, Fig. 3a), wherein a portion of the electrode terminal portion protrudes from the lower surface of the ceramic base (4, Fig. 2) , and the first plurality of connecting portions (comprising 16 corresponding with left one of pair of electrodes 8, Fig. 2; 16, Fig. 3a) are arranged in a circumferential direction at an outer circumferential portion of the first pull-out portion (comprising 18 corresponding with left one of pair of electrode 8, Fig. 2; 18, Fig. 3a).
Hori does not explicitly teach a cylindrical support configured to support a lower surface of the ceramic base; the electrode terminal portion is housed in the cylindrical support; the first plurality of connecting portions include a ceramic member covered with a metal layer.
However, Takahashi teaches a wafer holder used to support a wafer in a process chamber wherein the wafer holder includes a cylindrical support (comprising hollow ceramic shaft 29, Fig. 1 and 2) configured to support a lower surface of the ceramic base (comprising ceramic substrate 22, Fig. 1 and 2) (para. [0030]-[0031]); the electrode terminal portion (comprising conductor 35, Fig. 2) is housed in the cylindrical support (29, Fig. 2) (para. [0034]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a cylindrical support (Takahashi: 29, Fig. 1 and 2) configured to support a lower surface of the ceramic base; the electrode terminal portion is housed in the cylindrical support in view of teachings of Takahashi in the apparatus of Hori to enable supporting the base of the wafer holder in a processing chamber and protect the electrode terminal portion from the process environment inside the process chamber.
Hori in view of Takahashi as applied above does not explicitly teach that the first plurality of connecting portions includes a ceramic member covered with a metal layer.
However, Takahashi teaches selection of materials of the conductive member (comprising RF electrode 23 including second RF zone electrode 25, Fig. 2) such that the difference in coefficient of thermal expansion from the ceramic base (22, Fig. 2) is small (paragraph [0036]).
Additionally, Hori teaches that the connecting portions (16, Fig. 2, 3a and 3b) can comprise a metal and a ceramic (para. [0048]).
Additionally, Atari teaches one or more connecting portions (comprising energizing portion 8, Fig. 1 and 2) is a ceramic member (comprising columnar ceramic molded body 19, Fig. 3) covered with a metal layer (comprising conductor paste 24, Fig. 3) (paragraph [0029]). Additionally, Atari teaches selecting a material of portion 8 to have a thermal expansion difference similar to that of the ceramic body/base 3 (paragraph [0026]). Atari teaches that such a configuration can enable reducing stress on the ceramic body/base and reliable energization for a long period of time with a simple structure (paragraph [0024]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure/select the material of the first and second plurality of connecting portions (Hori: 16, Fig. 2, 3a and 3b) to comprise a ceramic member (Atari: 19, Fig. 3) covered with a metal layer (Atari: comprising conductor paste 24, Fig. 3) in view of teachings of Atari in the apparatus of Hori in view of Takahashi as a known suitable alternative material for the plurality of connecting portions which would enable reducing stress on the ceramic body/base and reliable energization for a long period of time with a simple structure (Atari: paragraph [0024]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 3, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above and Hori further teaches wherein the first conductive member (comprising a left one of pair of electrodes 8, Fig. 2, 3a and 4) constitutes an RF (i.e. high frequency) electrode (paragraph [0029], [0035]).
Regarding claim 4, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above and Hori further teaches wherein each of the first and second conductive members (comprising pair of electrodes 8 including the respective conductive plate-like bodies 18 and conductive columnar bodies 16, Fig. 2) constitutes and RF electrode (para. [0034]-[0035], [0041]). More specifically, para. [0035] discloses configuring electrode 8 to be connected to a high-frequency power source. Since Fig. 2 discloses a pair of electrodes 8, one of ordinary skill in the art would understand that when connecting each electrode of the pair of electrodes 8 to high-frequency power as disclosed in para. [0035], each electrode of the pair of electrodes 8 would comprise an RF electrode.
Regarding claim 8, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above and Hori further teaches wherein the ceramic base (comprising 4, Fig. 1, 2) has a disk shape (i.e. circular-plate shaped, paragraph [0059]).
Regarding claim 9, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above and Takahashi further teaches wherein the cylindrical support (comprising 29, Fig. 1 and 2) has a circular cylindrical shape (Fig. 1 -3, paragraph [0032],[0037])[More specifically, Takahashi Fig. 2 and 3 and paragraph [0032] discloses that the central region 22c  (shown as circular dotted line in Fig. 3) of the ceramic substrate 22 is defined by the projection/location of the cylindrical ceramic shaft 29, thus the cylindrical shaft/ support 29 is understood to have a circular cross sectional shape).
Regarding claim 10 and 12, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above including a ceramic member (see teachings of Atari).
Hori teaches wherein the ceramic material of the base is aluminum nitride, silicon nitride, or silicon carbide (para. [0054]). 
Atari further teaches that the ceramic member (19, Fig. 3, paragraph [0029]) comprises aluminum nitride and is a same type of ceramic as the ceramic body/base (comprising 3, Fig. 1; comprising 20, Fig. 3) (paragraph [0019], [0024], [0041]), thus meeting claim 10 (“wherein the ceramic member is made of a ceramic material selected from the group consisting of aluminum nitride, silicon nitride, silicon carbide, and aluminum oxide”) and claim 12 (“wherein the ceramic member is made of the same ceramic material as the ceramic base”) limitations respectively.
Regarding claim 11, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above including a ceramic member (see teachings of alternatively Atari). 
Examiner notes that limitation “wherein the ceramic base is made of a first ceramic material, and the ceramic member is made of a second ceramic material having substantially the same coefficient of thermal expansion as the first ceramic material” is broad and does not explicitly require the first and second ceramic material to be a different ceramic chemical compound and can include a same ceramic chemical compound having a substantially same coefficient of thermal expansion. 
Atari further teaches that the ceramic member (19, Fig. 3, paragraph [0029]) comprises aluminum nitride and is a same type of ceramic as the ceramic body/base (comprising 3, Fig. 1; comprising 20, Fig. 3) which also comprises aluminum nitride (paragraph [0019], [0024], [0041]). Thus, claim 11 limitations are met since both the ceramic member and the ceramic base is made of aluminum nitride and would have a substantially same coefficient of thermal expansion.
Response to Arguments
Applicant's arguments filed 03 Aug 2022 have been fully considered but they are not found persuasive as further discussed below.
Applicant argues (remarks page 7-8) regarding independent claim 1 that prior art of record Hori, Takahashi and Atari does not disclose or suggest the claimed "second conductive member embedded in the ceramic base, the second conductive member including at least one second circuit portion provided parallel to the wafer-mounting surface, at least one second pull-out portion provided parallel to the wafer-mounting surface and spaced from the at least one second circuit portion in the direction opposite to the direction toward the wafer-mounting surface, and a second plurality of connecting portions configured to electrically connect the at least on second circuit portion and the at least one second pull out portion to each other" as currently claimed in amended claim 1.
Examiner respectfully disagrees and further explains that Hori does teach limitation “second conductive member embedded in the ceramic base, the second conductive member including at least one second circuit portion provided parallel to the wafer-mounting surface, at least one second pull-out portion provided parallel to the wafer-mounting surface and spaced from the at least one second circuit portion in the direction opposite to the direction toward the wafer-mounting surface, and a second plurality of connecting portions configured to electrically connect the at least on second circuit portion and the at least one second pull out portion to each other,” as explained in detail in claim 1 rejection above. More specifically, Hori teaches in Fig. 2 and para. [0035] that there are a pair of electrodes 8 and further discloses in para. [0031] that Fig. 3A is an enlarged view of the power feeding configuration shown in Fig. 2. Fig. 2 of Hori shows that each electrode of the pair of electrodes 8 has corresponding pull-out portion (18), connecting portions (16) connected the respective one of the pair of electrodes 8 (i.e. “circuit portion”). Thus, Hori teaches first and second conductive members wherein the first conductive member includes a first circuit portion, a first pull-out portion, and a first plurality of connecting portions; and wherein the second conduct member includes a second conductive member, at least one second circuit portion, at least one second pull-out portion and a second plurality of connecting portions as required by amended claim 1.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 3-4, 8-12 are also rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716